                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

KIMBERLY LOWE,

                  Plaintiff,
v.                                     Case No. 8:18-cv-2667-T-33SPF

STME, LLC,

                  Defendant.
                               /

                               ORDER

     Before this Court is Defendant STME, LLC’s Motion to

Dismiss Plaintiff Kimberly Lowe’s Second Amended Complaint

(Doc. # 26), filed on March 5, 2019. Lowe responded in

opposition on March 18, 2019. (Doc. # 27). For the reasons

that follow, the Motion is granted in part and denied in part.

I.   Background

     Lowe was employed as a massage therapist by STME, which

does business as Massage Envy. (Doc. # 25 at ¶ 7). In

September of 2014, Lowe requested time off to visit Ghana

while her sister was stationed there by the U.S. Navy. (Id.

at ¶ 9). Lowe’s request was initially approved by her manager.

(Id. at ¶ 10). However, Massage Envy’s owners allegedly

“became concerned that Lowe would contract Ebola as a result

of her travel and her association with black Africans.” (Id.

                                   1
at ¶ 11). Massage Envy was advised by a management services

company and the Center for Disease Control that Lowe’s risk

of contracting Ebola was low. (Id. at ¶¶ 12-15). They also

advised Massage Envy that Lowe should be permitted to resume

working upon her return if she exhibited no symptoms of Ebola.

(Id.).

     Nonetheless, on October 22, 2014, Massage Envy’s owners

met with Lowe to ask her not to travel to Ghana. (Id. at ¶¶

17-18). They informed Lowe that her employment would be

terminated if she traveled to Ghana because they feared Lowe

would contract Ebola. (Id. at ¶¶ 18-21). But “Lowe vehemently

objected to [the owner’s] threat to fire her and told [him]

his fears were ridiculous, his actions were not right, and

made it abundantly clear that she believed this ultimatum was

wrong.” (Id. at ¶ 24). According to Lowe, she

     engaged in protected conduct by her vehement
     objections to [Massage Envy’s] threat to terminate
     her employment, by her refusal to cancel her
     previously-approved trip to Ghana, and advising of
     her intent to proceed with her plans despite
     [Massage Envy’s] threat of terminating her, and
     thus, necessarily associate with Ghanaians despite
     Massage Envy’s erroneous belief that Ghanaians had
     Ebola.

(Id. at ¶ 25). Lowe then “traveled to Ghana, as planned.”

(Id. at ¶ 26). Massage Envy terminated Lowe. (Id. at ¶ 27).

                              2
     According to Lowe, “there was an Ebola outbreak in other

countries in West Africa,” but “there was no Ebola outbreak

in Ghana in 2014.” (Id. at ¶ 32). So Lowe alleges that Massage

Envy did not believe she would contract Ebola due to visiting

Ghana, “but due to her interaction with black African people

generally.” (Id. at ¶ 36). In fact, “[m]ore than 98% of

Ghanaians are black Africans” so “Lowe was certain to interact

with black Africans and intended to associate with black

Africans on her trip.” (Id. at ¶ 34). Lowe alleges she, “a

white   American   citizen,”   was   actually   terminated   “in

retaliation for her protected conduct (refusing to cancel her

trip and thus not associate with black African individuals)

in violation of §1981.” (Id. at ¶ 64).

     The Equal Employment Opportunity Commission (“EEOC”)

initially sued on Lowe’s behalf for disability discrimination

under the Americans with Disabilities Act. EEOC v. STME, LLC,

309 F. Supp. 3d 1207 (M.D. Fla. 2018). The EEOC action was

dismissed with prejudice, so Lowe’s motion to intervene was

denied as moot, and therefore, Lowe could not bring any claims

on her own behalf through that action. As a result, Lowe sued

in state court, alleging Massage Envy committed race and

national origin discrimination in violation of 42 U.S.C §

                               3
1981   and   disability   discrimination   in   violation   of   the

Florida Civil Rights Act (“FCRA”). (Doc. # 1-1). Massage Envy

timely removed the case to this Court (Doc. # 1), and shortly

thereafter, moved to dismiss Lowe’s initial complaint. (Doc.

# 4). The Court granted Massage Envy’s motion and dismissed

Lowe’s claims without prejudice. (Doc. # 16).

       Lowe filed her Amended Complaint on December 17, 2018.

(Doc. # 21). Massage Envy then filed another motion to dismiss

on December 31, 2018. (Doc. # 22). The Court granted that

motion in part by dismissing the Section 1981 associational

discrimination claim with prejudice and the Section 1981

retaliation claim with leave to amend, but denied the motion

without prejudice as to the FCRA claims. (Doc. # 24).

       Lowe filed her Second Amended Complaint (Doc. # 25) on

February 19, 2019, asserting a Section 1981 retaliation claim

and an FCRA claim. Now, Massage Envy has filed the instant

Motion, seeking to dismiss the Section 1981 retaliation claim

and the FCRA claim with prejudice. (Doc. # 26). Lowe has

responded (Doc. # 27), and the Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss under Rule 12(b)(6), this Court

accepts as true all the allegations in the complaint and

                                4
construes them in the light most favorable to the plaintiff.

Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th

Cir. 2004). Further, this Court favors the plaintiff with all

reasonable inferences from the allegations. Stephens v. Dep’t

of Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir.

1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell   Atl.    Corp.   v.   Twombly,   550   U.S.   544,   555   (2007)

(citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to   or   referenced   in    the   complaint,    and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       Massage Envy argues that each count of the Second Amended

Complaint should be dismissed with prejudice. The Court will

                                  5
address each count separately.

         A.     Section 1981 Claim

         Section 1981 prohibits intentional race and alienage

discrimination in the making and enforcement of public and

private contracts, including employment contracts. Ferrill v.

Parker Grp., Inc., 168 F.3d 468, 472 (11th Cir. 1999). Count

I   of    the    Second   Amended    Complaint   alleges   Massage   Envy

violated Section 1981 by terminating Lowe in retaliation for

her      protected    conduct   of    “vehement[ly]    object[ing]     to

[Massage Envy’s] threat to terminate her employment” and

“refusing to cancel her trip and thus not associate with black

African individuals.” (Doc. # 25 at ¶¶ 25, 64). Massage Envy

argues Lowe fails to state a retaliation claim under Section

1981. (Doc. # 26 at 9-17).

         “To state a retaliation claim under § 1981, a plaintiff

must allege a defendant retaliated against him because the

plaintiff engaged in statutorily protected activity.” Jimenez

v. Wellstar Health Sys., 596 F.3d 1304, 1311 (11th Cir. 2010).

Statutorily protected activity may be active or passive. As

this Court explained, “a passive form of opposition, such as

an employee’s refusal to follow a supervisor’s discriminatory

order, can be a statutorily protected activity.” Lowe v. STME,

                                      6
LLC, 354 F. Supp. 3d 1311, 1316 (M.D. Fla. 2019)(citing

Crawford v. Metro. Gov’t of Nashville & Davidson Cty., 555

U.S. 271, 277 (2009)). But “[e]ven after Crawford, to engage

in protected activity, the employee must still, ‘at the very

least,   communicate   her      belief   that    discrimination     is

occurring to the employer,’ and cannot rely on the employer

to ‘infer that discrimination has occurred.’” Demers v. Adams

Homes of Nw. Fla., Inc., 321 F. App’x 847, 852 (11th Cir.

2009).

      Lowe does not allege that she communicated her belief

that race discrimination was occurring. Instead, Lowe only

alleges that she actively objected in vague language to the

order not to travel to Ghana. Specifically, Lowe alleges she

“vehemently objected to [the owner’s] threat to fire her and

told [him] his fears were ridiculous, his actions were not

right, and made it abundantly clear that she believed this

ultimatum was wrong.” (Id. at ¶ 24). But Lowe never alleges

she   actually   communicated    a    belief   that   Massage   Envy’s

ultimatum constituted racial discrimination against black

Africans. See Hearn v. Int’l Bus. Machines, No. 8:13-cv-827-

T-30EAJ, 2013 WL 5499610, at *4 (M.D. Fla. Oct. 1, 2013)(“In

order to constitute statutorily protected activity capable of

                                  7
supporting      a     §    1981    retaliation         claim,    an     employee’s

complaint      must       reasonably     convey        that   she     is   opposing

discrimination based specifically upon race, versus some

other   type    of        discrimination     or    injustice          generally.”),

aff’d, 588 F. App’x 954 (11th Cir. 2014).

     Her objections — that Massage Envy’s fears about Ebola

were “ridiculous” and the threat to fire her was “not right”

— did not reasonably convey to Massage Envy that Lowe was

opposing racial discrimination. See Willmore-Cochran v. Wal-

Mart Assocs., Inc., 919 F. Supp. 2d 1222, 1234 (N.D. Ala.

2013)(“Plaintiff’s vague claim that she complained about

‘mismanagement in the Pharmacy’ does not reasonably support

a contention that she thereby raised any issue of race

discrimination.”). Rather, Lowe’s statements appear simply to

be opposition to supposed disability discrimination or to the

unfairness of forcing Lowe to cancel a previously-approved

trip.

     Regarding passive resistance, Lowe alleges that                            she

refused to cancel her trip to Ghana despite Massage Envy’s

order. But, again, Lowe’s decision to travel to Ghana despite

Massage   Envy’s          demand   she   not      go    did     not    communicate

opposition to supposed racial discrimination by Massage Envy.

                                         8
See Lard v. Ala. Alcoholic Beverage Control Bd., No. 2:12-

cv-452-WHA, 2012 WL 5966617, at *3 (M.D. Ala. Nov. 28,

2012)(holding plaintiff’s refusal to comply with defendant’s

order      to     resign      without           stating        his    belief     that

discrimination was occurring was not a protected activity);

see also Brown v. Fla. Gulf Coast Univ. Bd. of Trs., No. 2:18-

cv-157-FtM-29MRM, 2018 WL 5971661, at *8 (M.D. Fla. Nov. 14,

2018)(dismissing retaliation claim because plaintiff failed

to    allege      whether      she     communicated            her    belief     that

discrimination was occurring).

      Even taken together, Lowe’s active and passive actions

do not constitute protected activity. Therefore, because Lowe

has failed to allege a statutorily protected activity, her

Section 1981 retaliation claim is dismissed. Because Lowe has

had two opportunities to amend, further amendment would be

futile and the dismissal is with prejudice.

      B.        FCRA Claim

      The sole federal claim has now been dismissed. The

remaining claim — Count II under the FCRA — is governed by

state law. And it appears that diversity jurisdiction does

not   exist.       Therefore,      the      only    basis       for   the   Court’s

jurisdiction        over     the     FCRA       claim     is    its   exercise     of

                                            9
supplemental jurisdiction.

      “The dismissal of [a plaintiff’s] underlying federal

question claim does not deprive the [c]ourt of supplemental

jurisdiction over the remaining state law claims.” Baggett v.

First Nat. Bank of Gainesville, 117 F.3d 1342, 1352 (11th

Cir. 1997). “Indeed, under 28 U.S.C. § 1367(c), the Court has

the   discretion      to   decline    to     exercise      supplemental

jurisdiction over non-diverse state law claims, where the

[c]ourt has dismissed all claims over which it had original

jurisdiction, but [the court] is not required to dismiss the

case.” Id.

      Nevertheless,    the   Eleventh      Circuit   has    “encouraged

district courts to dismiss any remaining state claims when,

as here, the federal claims have been dismissed prior to

trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

Cir. 2004). And the Supreme Court has advised that “when

federal-law claims have dropped out of the lawsuit in its

early stages and only state-law claims remain, the federal

court should decline the exercise of jurisdiction.” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

      While the Court understands Massage Envy’s desire to

have this claim adjudicated in federal court (Doc. # 26 at

                                 10
24), the Court determines it is appropriate to decline the

exercise of supplemental jurisdiction over the FCRA claim.

Because the case was removed to this Court, remand rather than

dismissal is appropriate. See Cook v. Sheriff of Monroe Cty.,

402 F.3d 1092, 1123 (11th Cir. 2005)(“Because this case was

originally filed in state court and removed to federal court

pursuant to 28 U.S.C § 1441, if the district court declines

to    continue    to   exercise        supplemental   jurisdiction,

[plaintiff’s] remaining claim should be remanded to state

court.”). Therefore, the Court remands this case to state

court.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant   STME,   LLC’s   Motion    to   Dismiss   Plaintiff

      Kimberly Lowe’s Second Amended Complaint (Doc. # 26) is

      GRANTED IN PART AND DENIED IN PART.

(2)   Count I, the retaliation claim under 42 U.S.C. § 1981,

      is dismissed with prejudice.

(3)   As the sole federal claim has now been dismissed, the

      Court declines to exercise jurisdiction over Count II,

      the FCRA claim. The Clerk is directed to REMAND the case

      to state court so the FCRA claim may be adjudicated

                                  11
    there.

    DONE and ORDERED in Chambers, in Tampa, Florida, this

30th day of April, 2019.




                            12
